
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.46


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote such omissions.



EXCLUSIVE SUPPLY AND DISTRIBUTION AGREEMENT



BY AND AMONG



3M COMPANY,
THROUGH ITS 3M DRUG DELIVERY SYSTEMS DIVISION, 3M INNOVATIVE
PROPERTIES COMPANY
AND SEPRACOR INC.

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I.
 
DEFINITIONS
 
1
ARTICLE II.
 
OVERVIEW OF EXCLUSIVE SUPPLY
 
4
ARTICLE III.
 
DILIGENCE OBLIGATIONS, REGULATORY RESPONSIBILITIES AND RECALLS
 
5
ARTICLE IV.
 
TERM AND TERMINATION
 
8
ARTICLE V.
 
PRICE AND MINIMUMS
 
10
ARTICLE VI.
 
GENERAL TERMS OF SUPPLY
 
12
ARTICLE VII.
 
ANNUAL ESTIMATES, BINDING PURCHASE ORDERS
 
14
ARTICLE VIII.
 
MANUFACTURING STANDARDS AND QUALITY ASSURANCE
 
14
ARTICLE IX.
 
CONFIDENTIAL INFORMATION AND MARKING
 
17
ARTICLE X.
 
REPRESENTATIONS AND WARRANTIES
 
18
ARTICLE XI.
 
INDEMNIFICATION
 
19
ARTICLE XII.
 
LIMITATION OF LIABILITY
 
21
ARTICLE XIII.
 
INSURANCE
 
21
ARTICLE XIV.
 
DISPUTE RESOLUTION
 
22
ARTICLE XV.
 
MISCELLANEOUS
 
22

--------------------------------------------------------------------------------






EXCLUSIVE
SUPPLY AND DISTRIBUTION AGREEMENT
LEVALBUTEROL TARTRATE AEROSOL PRODUCT


        THIS AGREEMENT, effective as of November 16, 2004, ("Effective Date") is
by and between 3M COMPANY, a Delaware corporation, through its 3M Drug Delivery
Systems Division, and 3M Innovative Properties Company, both having offices at
3M Center, St. Paul, Minnesota 55144, (hereinafter "3M" and "3M IPC",
respectively), and SEPRACOR Inc., a Delaware corporation, having its principal
office at 84 Waterford Drive, Marlborough, MA 01752 (hereinafter called
"SEPRACOR") (together "the Parties").

WITNESSETH:

        WHEREAS, 3M has, pursuant to a License and Scale-up Agreement with
SEPRACOR dated December 20, 2001 (the "Scale-up Agreement"), developed, in
conjunction with SEPRACOR, a press-and-breathe inhaler containing a pressurized
aerosol canister with a metered dose valve filled with a formulation of the
compound levalbuterol tartrate;

        WHEREAS, SEPRACOR contributed to the scale-up of the inhaler by
providing a product, including but not limited to a proprietary formulation;

        WHEREAS, 3M collaborated in the refinement of the manufacturing process
for the formulation;

        WHEREAS, by making available to SEPRACOR technology and know-how
relating to metered dose inhalers, 3M will enable SEPRACOR to introduce to the
pharmaceutical marketplace an aerosol product for inhalation whereby both
Parties will maximize the value of the technology;

        WHEREAS, the Scale-up Agreement set forth 3M's right to manufacture and
supply SEPRACOR's commercial requirements of press-and-breathe inhalers
containing a pressurized aerosol canister with a metered dose valve filled with
a formulation of the compound levalbuterol tartrate to SEPRACOR and anticipated
that more definitive supply terms would be negotiated and set forth in an
exclusive Supply and Distribution Agreement (hereinafter "the Agreement");

        WHEREAS, pursuant to the rights granted 3M in the Scale-Up Agreement, 3M
has elected to be the exclusive manufacturer and supplier of all of SEPRACOR's
commercial requirements of the Product in the Territory.

        NOW, THEREFORE, in consideration of the foregoing premises which are
made a part of this Agreement and mutual promises set forth in this Agreement,
the Parties agree as follows.

ARTICLE I. DEFINITIONS

        1.1   The terms defined in Article I. shall have the following meanings
(applicable both to the singular and the plural forms):

        "Active Ingredient" shall mean micronized levalbuterol hemitartrate.

        "Affiliate" shall mean any individual who or Entity (as defined below)
that, in whatever country organized or resident, directly or indirectly through
one or more intermediaries, is controlled by, or is under common control with,
or controls, a Party, or any Entity in which any Party or any individual or
Entity recited in the preceding Section (1) directly or indirectly through one
or more intermediaries collectively has at least a forty percent (40%) ownership
or voting rights interest (whether through stock ownership, stock power, voting
proxy), or otherwise or has the maximum ownership interest it is permitted to
have in the Entity in the country where such Entity exists.

1

--------------------------------------------------------------------------------




        "Batch" shall mean a specific quantity of the Product that is intended
to have uniform character and quality, within the Specifications, and is
produced according to a single manufacturing order during the same manufacturing
cycle.

        "Calendar Year" shall mean the twelve-month period beginning January 1
of each year and ending on December 31 of each year. The first Calendar Year
shall begin the January 1 following commercial launch.

        "Compound" shall mean the compound known as levalbuterol, including any
salt, ester, solvate, clathrate, or polymorph thereof.

        "Entity" shall mean any corporation, firm, partnership, proprietorship
or other form of business organization.

        "Food and Drug Administration" or "FDA" shall mean the United States
Food and Drug Administration and any successor entity thereto.

        "Full Factory Cost" shall mean 3M's costs for overhead, labor, raw
material, and/or component costs directly allocable to the manufacture, labeling
and/or packaging of Product and the cost of services supplied to 3M by third
parties which are directly allocable to the manufacture, labeling and/or
packaging of Product, excluding 3M's gross margin and idle capacity. 3M's Full
Factory Costs shall be determined and allocated to the Product in accordance
with all applicable generally acceptable cost accounting standards.

        "Lot" shall mean a Batch, or a specified portion of a Batch, of the
Product having uniform character and quality within Specifications. If the
Product is produced by 3M using a continuous process, "Lot" shall mean the
specified identified amount of the Product produced in a unit of time or
quantity in a manner that assures its having uniform character and quality
within the Specifications.

        "Manufacturing Forecast" shall mean SEPRACOR's estimated worldwide
demand for the Product for the [**] months following the date of the forecast.
The first such Manufacturing Forecast shall be provided on or about December 31,
2004 and each December 31 thereafter.

        "Marketing Authorization Application" shall mean the New Drug
Application (hereinafter "NDA") submitted to, filed with, or approved by the FDA
or such other regulatory agency filing in other countries which allows Product
to be lawfully sold in the United States or any other country in the Territory.

        "Net Sales Price" shall mean the gross invoiced price received by
SEPRACOR, its Affiliates, or Partners for Product from wholesalers,
distributors, staff model HMO's, managed healthcare organizations, or similar
entities at the same level of distribution pursuant to arms length transactions
involving cash or cash equivalents as the sole consideration, which shall not
include transfers within or between SEPRACOR, its Affiliates or Partners, less
normal and customary trade credits, discounts, transportation, freight and
insurance charges, sales taxes and other taxes (except income tax), rebates and
chargebacks, credit for rejections or returns of Product, other allowances or
discounts actually given with respect to such sales for billing errors, prompt
payment discounts, rebates or similar payments relating to price granted or
given to wholesalers, other distributors, buying groups, health care insurance
carriers, pharmacy benefit managers, retail pharmacies or other entities or
institutions; rebates or charges required to be paid in connection with sales of
Product to any governmental or regulatory authority including, without
limitation, rebates paid by SEPRACOR in accordance with the Prescription Drug
Rebate and Improved Access to Medicines requirements of the Omnibus Budget
Reconciliation Act of 1990 and comparable federal or state requirements now or
hereafter in effect, all as recorded by SEPRACOR in accordance with U.S.
generally accepted accounting principles and in a manner consistent with
SEPRACOR's revenue recognition policies from the sale of pharmaceutical products
generally (cumulatively and individually, "Deductions"), including Deductions
paid, credited,

2

--------------------------------------------------------------------------------




given, or otherwise attributable to SEPRACOR's customers that are purchasers in
the chain of commerce who enter into agreements with SEPRACOR as to price, even
though legal title to Product does not pass directly from SEPRACOR to such
customer and even though payment for Product is not made by such customer
directly to SEPRACOR. Product sold in transactions involving consideration other
than or in addition to cash shall be deemed to have been sold at the average
price charged by SEPRACOR in an arm's length cash transaction to the applicable
class of trade in the relevant annual period (or, if all transactions in the
applicable class of trade involve consideration other than or in addition to
cash, the average price charged by SEPRACOR in an arm's length cash transaction
in the relevant annual period irrespective of class of trade). Sample Product
provided free of charge to physicians in the course of promoting Product, shall
not be considered in determining Net Sales Price. In the event SEPRACOR invoices
multiple products, including Product, on the same invoice then, except as
provided for below, only those charges, duties and taxes detailed on the invoice
and directly related to the sale of Product shall be deducted from the gross
invoiced price received on sales of Product. Charges reflected on any such
multiple product invoices that are not directly related to the sale of any of
the products on the invoice shall be apportioned among the products, including
Product, based on the relative gross amount of sales of the products as detailed
on the invoice.

        "Partner" shall mean a third party engaged by SEPRACOR as permitted by
Section 2.2 to market, sell, or distribute Product.

        "Product" shall mean a press-and-breathe inhaler containing a
pressurized aerosol canister with a metered dose valve as developed under the
Scale-up Agreement containing Active Ingredient, oleic acid, ethanol, and
1,1,1,2-tetrafluoroethane as set forth in the Specifications and prepared in
accordance with the Specifications.

        "Regulatory Filings" shall mean Marketing Authorization Applications and
all other filings relating to Product made with the drug regulatory authorities.
"Regulatory Filings" does not include the manufacturing order for Product, data
provided by 3M pursuant to paragraph 6.3 of the Scale Up Agreement,
manufacturing establishment registrations or associated fees, or any drug master
file owned or controlled by 3M.

        "Rolling Estimates" shall mean SEPRACOR's quarterly rolling forecasts of
its estimated requirements for the Product for the succeeding [**] months
following the quarter during which the Rolling Estimate is delivered by SEPRACOR
to 3M.

        "X80 Product" shall mean Product labeled as having 80 actuations nominal
per canister, or such other number of actuations as may be approved by FDA in
connection with distribution as samples.

        "SEPRACOR Confidential Information" means confidential information
disclosed by SEPRACOR to 3M in the course of and pursuant to this Agreement
relating to Compound, Active Ingredient, formulation, Product, aerosol
inhalation, or aerosol compositions, including, but not limited to: the
specifications and chemistry of formulations of the Compound developed by
SEPRACOR or its Affiliates; metered dose inhaler devices and their
specifications for delivery of Compound; SEPRACOR's clinical and non-clinical
development plans; SEPRACOR's clinical data; and forecasts of requirements of
Product.

        "SEPRACOR Components" shall mean those components and ingredients,
including and limited to Active Ingredient, canisters, actuators, and valves,
all which SEPRACOR or its vendors supply to 3M to use in the manufacture of
Product, and that each meet the Specifications (as defined below).

        "Specification(s)" shall mean those specifications for Product and
SEPRACOR Components as established in writing by SEPRACOR, and subject to
approval by 3M, which approval will not unreasonably be withheld or delayed, and
as may be amended from time to time in writing by SEPRACOR, subject to approval
by 3M, which approval will not unreasonably be withheld or delayed. Initial
Specifications, once approved by both parties, will be set forth in Schedule 1.
For purposes of

3

--------------------------------------------------------------------------------




this paragraph, it shall never be reasonable for 3M to withhold or delay
approval of Specifications or changes to Specifications that have been mandated
by the FDA and agreed to by SEPRACOR, provided, however, that 3M is otherwise
capable of meeting the Specifications and acknowledging that 3M's satisfaction
of this obligation may result in the application of paragraph 5.5 below.

        "Term" shall mean the period described in paragraph 4.1.

        "Territory" shall mean the United States and its territories and
possessions, including Puerto Rico and any countries added in accordance with
the written agreement of the Parties.

        "Test Methods" shall mean those test methods current as of the date this
Agreement is executed, and as additionally agreed upon in writing by SEPRACOR
and 3M, and as those methods are described in the approved NDA or similar FDA
document. All Test Methods and any changes thereto agreed to by the Parties from
time to time shall be approved by both Parties and reduced to writing, signed
and dated. For purposes of this paragraph, it shall never be reasonable for 3M
to withhold or delay approval of Test Methods or changes to Test Methods that
have been mandated by the FDA and agreed to by SEPRACOR, provided, however, that
3M is otherwise capable of complying with the Test Methods and acknowledging
that 3M's compliance with this obligation may result in the application of
paragraph 5.5 below.

        "X200 Product" shall mean Product labeled as having 200 actuations
nominal per canister, or such other number of actuations as may be approved by
FDA in connection with sale to the trade.

        "3M Confidential Information" means confidential information disclosed
by 3M to SEPRACOR in the course of and pursuant to this Agreement relating to
aerosol inhalation, or aerosol compositions, including, but not limited to: the
specifications and chemistry of aerosol formulations of Compound developed by 3M
or its Affiliates; metered dose inhaler devices and their specifications; the
methods and techniques used by 3M to manufacture aerosol inhalers and metered
dose devices; and confidential information directly or indirectly provided by 3M
to assist SEPRACOR to obtain a license or approval permitting the sale of
Product, including clinical results for metered dose devices.

        "3M Know-How" means 3M Confidential Information and any other
information or data of 3M or 3M IPC useful in developing, optimizing,
manufacturing, or gaining regulatory approval of Product, including any
toxicological data, provided by 3M.

        "3M Patent Rights" means all patents and patent applications that are
owned or controlled by 3M or an Affiliate thereof and that cover manufacture,
use, or sale of Product, including but not limited to certain of those patents
claiming benefit of priority to, or having a substantially identical disclosure
as, [**], U.S. application [**], U.S. application [**] [**], and all applicable
continuations, continuations-in-part, divisionals, extensions, supplemental
protection certificates, utility models, reissues, and reexaminations thereof.

        "3M Plant" means Northridge, California or any plant where Product is
approved for sale in the Territory.

ARTICLE II. OVERVIEW OF EXCLUSIVE SUPPLY

        2.1    Exclusivity/Requirements    

        A.    Exclusivity of Manufacture and Supply in the Territory—3M shall
exclusively manufacture and supply to SEPRACOR, its Affiliates and Partners, and
SEPRACOR, its Affiliates and Partners shall exclusively purchase from 3M, one
hundred percent (100%) of their requirements for Product in the Territory during
the Term. 3M shall not manufacture or supply other than to SEPRACOR, its
Affiliates and Partners any Product or any other pressurized metered dose
inhaler containing Compound, and SEPRACOR, its Affiliates and Partners shall not
purchase any Product or any other pressurized

4

--------------------------------------------------------------------------------




metered dose inhaler containing Compound from any party other than 3M for sale
in the Territory during the Term of this Agreement. Any SEPRACOR Affiliate or
Partner shall be bound by the foregoing requirement during the term of any
SEPRACOR Partner agreement.

        B.    License Grant—3M IPC hereby grants SEPRACOR a royalty-bearing,
non-exclusive license under the 3M Patent Rights (as defined in the Scale-Up
Agreement) and 3M Know-How to use, sell, offer for sale, and import Product in
the Territory manufactured by or for 3M under this Agreement. SEPRACOR shall
have the right to submit for listing on the FDA "Orange Book" patents under 3M
Patent Rights that cover Product, provided that 3M and 3M IPC shall have no
obligation to enforce any such patents and may grant licenses under the 3M
Patent Rights at 3M/3M IPC's sole discretion.

        C.    Additions to the Territory—Further, in the event that during the
Term SEPRACOR itself or through a third party wishes to market Product outside
the Territory, 3M shall have a right to elect to supply SEPRACOR's requirements
of such Product and the Parties will negotiate in good faith the terms for
supply of Product to such additional countries.

        2.2    SEPRACOR's Appointment of SEPRACOR Affiliates and Partners    

        A.    Terms and Conditions Regarding Appointment of SEPRACOR Affiliates
and Partners—SEPRACOR shall have the right to appoint SEPRACOR Affiliates and
Partners to distribute, market and/or sell Product in the Territory subject to
the terms of paragraph 2.1 and this paragraph 2.2. The Parties agree that the
rights and responsibilities conveyed to and imposed upon SEPRACOR in the
Agreement are intended to be conveyed to and imposed upon SEPRACOR's Affiliates
and Partners, and SEPRACOR shall take such action as may be necessary to ensure
that its Affiliates and Partners abide by the terms of this Agreement.

        B.    Termination of Appointment of SEPRACOR Affiliates and Partners—The
termination of this Agreement by either Party may, in 3M's sole discretion,
result in a termination of that portion of any agreement with any or all
SEPRACOR Affiliates and Partners that relates to the commercial supply of
Product. SEPRACOR shall have the affirmative obligation to inform any potential
SEPRACOR Affiliates and Partners, in writing with a copy to 3M, of the
obligations and conditions contained in this paragraph 2.2B.

        C.    Disclosure of Confidential Information—3M shall provide such 3M
Confidential Information to SEPRACOR, its Affiliates and Partners as is
reasonably necessary for SEPRACOR to store, distribute, market and sell Product.
SEPRACOR shall not disclose or use any 3M Confidential Information shared by 3M
with SEPRACOR, except as 3M and SEPRACOR mutually agree in writing is necessary
for SEPRACOR Affiliates and Partners to store, distribute, market and sell
Product and only then subject to appropriate protection for such 3M Confidential
Information.

        2.3   Pricing—SEPRACOR shall have sole authority over the pricing of
Product to SEPRACOR's Affiliates and Partners or other customers.

ARTICLE III.    DILIGENCE OBLIGATIONS, REGULATORY RESPONSIBILITIES AND RECALLS

        3.1    Regulatory Diligence Obligations    

        SEPRACOR will employ commercially reasonable efforts to file and obtain
approval of a Marketing Authorization Application for Product in the United
States. Such efforts shall include efforts to proactively pursue approval as
well as to respond with reasonable diligence to any requests for information or
other assistance from the FDA which are necessary to obtain such approval. To
the extent that any information requested by FDA concerning the manufacture of
Product post-approval is in the possession of 3M and not SEPRACOR, 3M will
respond with reasonable diligence to such requests and provide other assistance
as may be needed on a timely basis (consistent with an annual Product review and
NDA annual report as is established for the Product, it being understood by the

5

--------------------------------------------------------------------------------




Parties that the due dates for any such annual review and/or report are
typically based on the FDA approval date for the Product) to assist SEPRACOR in
maintaining an FDA-compliant NDA post-approval.

        3.2    Pre-Launch Supplies/Commercial Diligence Obligations—    

        A.    Pre-Launch—SEPRACOR may order Product prior to commercial launch
for inventory build-up and/or validation purposes in accordance with the terms
of this Agreement. The price for such Product shall be as set forth in
paragraph 5.1. Any Product ordered by SEPRACOR prior to the commercial launch of
the Product shall be governed by the terms and conditions of this Agreement and
shall supercede and take precedence over the terms and conditions of the
Scale-Up Agreement. 3M will ship and SEPRACOR shall be invoiced for Product
shipped for inventory build-up and/or validation purposes once 3M completes and
Sepracor approves the validation study reports which demonstrate conformance to
the pre-established Product specifications and other validation acceptance
criteria. SEPRACOR shall pay 3M within [**] days of receipt of 3M's invoice.
SEPRACOR shall [**]

        B.    Commercial Launch—SEPRACOR will commence commercial sale of the
Product in the U.S. within [**] after final approval of the Marketing
Authorization Application, provided approval of the Marketing Authorization
Application is with substantially the same claims as filed and subject to the
timely manufacture and delivery to SEPRACOR of commercial quantities of Product
by 3M. Nothing set forth herein shall restrict or prohibit SEPRACOR from selling
or distributing Product purchased by SEPRACOR from 3M prior to the commercial
launch of the Product pursuant to paragraph 3.2.A of this Agreement.

        C.    Launch and Post Launch—SEPRACOR shall exercise its sole discretion
in the type and level of its sales and marketing effort and expenditures to be
made in promoting Product, but shall in the launch and subsequent promotion of
Product expend a commercially reasonable level of effort and resources
comparable to that SEPRACOR would use to launch and promote a SEPRACOR developed
product with similar commercial opportunity.

        3.3    Regulatory Responsibilities    

        A.    Maintaining Regulatory Approval—Once approval of the Marketing
Authorization Application is obtained from a regulatory authority, SEPRACOR
shall have responsibility to maintain such Marketing Authorization Application
with the applicable regulatory authority. 3M shall provide assistance as needed
and on a timely basis (no less than [**] days prior to completion of each annual
Product report and/or NDA annual report filing due date) in support of
SEPRACOR's annual Product review and NDA annual report obligations. SEPRACOR
shall notify 3M in writing of the due date of each annual Product report and/or
NDA annual report once that information becomes known to SEPRACOR. SEPRACOR
shall be responsible for all labeling issues with regulatory authorities (such
as the FDA) and for all dealings with regulatory authorities on advertising and
marketing matters and all clinical studies, including but not limited to Phase
IIIB and Phase IV studies. SEPRACOR shall file any and all reports required for
Product by regulatory authorities in the Territory.

        B.    Ownership of Regulatory Filings—All Regulatory Filings, including
but not limited to approved Marketing Authorization Applications and
Investigational New Drug Applications relating to Product shall be owned by
SEPRACOR and remain with SEPRACOR. Nothing in this Agreement should be construed
as transferring ownership of Regulatory Filings at any time to 3M.

        C.    Adverse Drug Experience Reports—SEPRACOR shall be responsible for
filing with the FDA any adverse drug reaction reports ("ADEs") for Product which
it receives directly from third parties or from 3M. ADEs shall be categorized
and submitted by SEPRACOR in accordance with 21 CFR Part 314 and applicable FDA
guidance documents. If 3M receives an adverse drug reaction report that is
serious (as defined in 21 CFR 314(a)), it shall be supplied to SEPRACOR within
[**] days after

6

--------------------------------------------------------------------------------




receipt by 3M. If 3M receives such a report that is non-serious, it shall be
supplied to SEPRACOR within [**] (15) days after receipt by 3M.

        3.4.  Product Recall—In the event that an event, incident or
circumstance has occurred which may result in the need for a "recall" or "market
withdrawal" of Product or any Lot(s) thereof, as such terms are defined in the
United States Code of Federal Regulations 21 CFR 7.3 ("Recall"), such Party
shall advise and consult with the other Party regarding such event as set forth
below.

i)Procedure—SEPRACOR shall be the Party primarily responsible for administrating
any Recall. If SEPRACOR believes 3M is responsible for the Recall of Product,
SEPRACOR shall promptly notify 3M in writing to that effect and consult with 3M
regarding the strategy for any Recall. Following notification, the Parties'
representatives from business, medical, regulatory, quality assurance and legal
functions (and any others deemed necessary by a Party) (the "Recall Team") shall
discuss whether or not to conduct a Recall and, if so, the breadth, extent and
level of customer to which the Recall shall reach, what strategies and
notifications should be used, the responsibility for the Recall Expenses, etc.
SEPRACOR shall have the final authority to decide whether a Recall of such
Product shall be made and to what extent and level it shall be conducted. For
all Recalls other than those falling within paragraph 3.4 ii) SEPRACOR shall be
responsible for the Recall Expenses. Any disagreement on the amount of and
responsibility for Recall Expenses which cannot be resolved by the Parties shall
be resolved pursuant to paragraph 14.1. In the event SEPRACOR conducts a recall
not mandated by Health Authorities and without 3M approval, 3M will not be
responsible for any costs or expenses incurred by SEPRACOR, except if it is
determined under paragraph 14.1 that such recall by SEPRACOR was justified.

ii)Recall Caused by 3M—To the extent that a recall of Product has been
determined necessary pursuant to Paragraph 3.4 i) above, is otherwise consistent
with the requirements of the relevant regulatory authorities, and is due to 3M's
breach of 3M's representations and/or warranties contained in Paragraphs 10.1
and 10.4, 3M shall bear all the out-of-pocket costs and expenses of such Recall,
including and limited to, expenses and other costs or obligations to third
parties (but not including payments for lost profits or economic loss), the cost
and expense of notifying customers and the costs and expenses associated with
shipment of such Recalled Product and the cost and expense of replacing and
destroying such Product which is removed from the market, if necessary (the
"Recall Expenses").

7

--------------------------------------------------------------------------------





ARTICLE IV. TERM AND TERMINATION

        4.1   Term of Agreement—The initial term of this Agreement shall
commence upon the Effective Date and continue for a period of seven (7) years
following the date of FDA marketing approval for the Product (as evidenced by
the date of the correspondence from the FDA to SEPRACOR announcing the FDA's
approval of the Product); provided that either Party may terminate this
Agreement as expressly provided herein ("Term"). The Parties may agree in
writing no later than twenty-four (24) months prior to expiration of the Term to
extend the term of this Agreement for an additional three (3) years or such
other period of time as is agreed to in writing by the Parties.

        In the event that SEPRACOR notifies 3M in writing of its desire to
extend the Term of this Agreement in accordance with this paragraph 4.1 and 3M
refuses to agree in writing to any such Term extension, then at the sole
discretion of SEPRACOR and upon written notice from SEPRACOR to 3M, SEPRACOR and
3M shall comply with section 4.3(B)(ii).

        4.2   Material Default—Upon default by a Party in the performance of any
material obligation in this Agreement, the non-defaulting Party may give notice
in writing to the Party in default and the defaulting Party shall have [**] days
thereafter to cure the default. If the defaulting Party does not cure or
institute measures to substantially cure such default within [**] days and
diligently complete the cure within an additional [**] days, the non-defaulting
Party may terminate this Agreement by providing notice of intent to terminate
which shall take effect [**] days following the receipt by the defaulting Party
of such notice. In the event SEPRACOR terminates this Agreement pursuant to this
paragraph 4.2, then at the sole discretion of SEPRACOR and upon written notice
from SEPRACOR to 3M, 3M and SEPRACOR shall comply with section 4.3(B)(ii).
Termination under this Article shall not relieve either Party of any obligation
existing upon the date of termination or relieve the defaulting Party from
liability for breach of this Agreement.

        4.3    Determination of Second Manufacturing Site    

        A.    SEPRACOR may request in writing that 3M establish a second
manufacturing site for the Product. 3M has the sole option to decide whether to
establish a second manufacturing site for Product in response to the SEPRACOR
request. In addition, 3M may, in its sole discretion, establish a second
manufacturing site for the Product. In either circumstance, 3M shall pay for and
own all required capital equipment and shall pay all costs associated with
equipment validation, qualification and commissioning. All costs associated with
any Regulatory Filings required to establish the second manufacturing site for
the Product, including costs associated with purchasing and testing Product
produced at the second manufacturing site, shall be paid by SEPRACOR. SEPRACOR
shall be responsible for resubmission of the NDA for the second manufacturing
site. In the event a second site is established, the Parties will in good faith
negotiate new Minimum Purchase Requirements for the remainder of the Term.

        B.    Exclusive Remedy for Failure to Supply—    

          (i)  Except in the event SEPRACOR fails to comply with its obligations
as set forth in paragraphs 6.2 or 6.3, in the event 3M, for any reason,
including events of excused performance under paragraph 15.1, has given notice
that it will be unable to supply any one of SEPRACOR's confirmed Rolling
Estimates for Product that satisfies the warranties contained in Article X, 3M
shall promptly notify SEPRACOR and the Parties will determine the period of such
inability to supply. If the Parties agree the inability to supply will continue
for more than [**] days, SEPRACOR may notify 3M in writing requesting adequate
assurances of future performance that 3M will: (i) within [**] days following
the notice, be able to supply SEPRACOR with at least [**] percent ([**]%) of
SEPRACOR'S binding purchase orders; and (ii) within [**] days following the
notice, be back to full production and be able to supply SEPRACOR with [**]% of
its binding purchase orders. 3M shall within [**] days respond in writing to
SEPRACOR's request for adequate assurances of future performance. If 3M

8

--------------------------------------------------------------------------------




cannot provide SEPRACOR with such adequate assurances of future performance or
fails to live up to its assurances, then SEPRACOR may seek a secondary supplier,
subject to paragraph 4.3B. (ii) below.

         (ii)  3M and SEPRACOR shall cooperate diligently in the transfer of 3M
Know-How that is reasonably necessary to permit a third party manufacturer
selected by SEPRACOR and subject to approval by 3M, which approval shall not be
unreasonably withheld, to manufacture Product. 3M shall use commercially
reasonable efforts to continue to supply SEPRACOR's requirements of Product
under the terms of this Agreement for a period of up to 24 months after
commencement of transfer of 3M Know-How. 3M IPC shall grant SEPRACOR such non
exclusive licenses under 3M Patents and 3M Know-How to make, have made for it,
use and sell Product for sale in the Territory at a royalty of [**]% of the Net
Sales Price on all sales of Product made by such third party manufacturer;
provided, however, that (a) the Net Sales of Product supplied by the third party
manufacturer shall be [**] the Product from the third party manufacturer [**]
for the Product to the third party manufacturer, and (b) such royalty shall be
[**] when and in such countries where there are no issued or granted 3M Patent
Rights, and (c) SEPRACOR shall indemnify 3M for any liability arising out of
use, manufacture, sale, promotion or transfer of Product by SEPRACOR or any
third party manufacturer that is manufacturing and supplying Product on behalf
of SEPRACOR. The disclosure of 3M Know-How to SEPRACOR or its third party
manufacturer shall be subject to undertakings that protect the 3M Know-How from
disclosure to others or use by SEPRACOR or its third party manufacturer beyond
the scope of the license, including but not limited to use with products other
than the Product. 3M agrees to provide 3M employees for consultation in
connection with the transfer of 3M Know-How to be provided thereunder for a
reasonable period. 3M shall have the right to deny disclosure of 3M Confidential
Information or 3M Know-How to a third party manufacturer for reasons relating to
the lack of assurance that the undertakings relating to the protection and
restricted use of 3M'Confidential Information and 3M Know-How will be complied
with, provided that such denial would not be unreasonable in the reasonable
judgment of a pharmaceutical manufacturer in the position of 3M.

        In the event it becomes necessary for SEPRACOR to transition
manufacturing of the Product to a third party pursuant to this
paragraph 4.3(B)(ii), then Sepracor shall exercise commercially reasonable
efforts to reach agreement with any such third party manufacturer that reflects,
should 3M get back to full production, that [**]% of SEPRACOR's demand for the
Product will be transitioned back to 3M within [**] of 3M getting back to full
production; provided, however, that SEPRACOR and 3M agree that it may be
necessary and it will be considered by the Parties as commercially reasonable
for SEPRACOR to agree with any third party manufacturer to a lower transition
percentage or a longer time period prior to transition of Product manufacturing
responsibilities back to 3M should such lower percentage and/or longer time
period be needed by SEPRACOR to secure the necessary commitment from the third
party manufacturer to assume manufacturing responsibilities for the Product.

        4.4   Termination with cause—Either 3M or SEPRACOR may elect to
terminate this Agreement in its sole discretion, upon written notice to the
other Party if there is an assertion by a third party of patent infringement
involving Product that threatens to seriously damage either 3M's or SEPRACOR's
corporate reputation and/or expose either 3M or SEPRACOR to large potential
liability and/or fines. In addition, 3M may elect to terminate this Agreement in
its sole discretion, upon written notice to SEPRACOR if the Product develops a
clinical profile involving an unusually high number or frequency of serious
adverse clinical events that threatens to seriously damage 3M's corporate
reputation and/or expose 3M to large potential liability and/or fines.

        4.5    Termination by 3M Pursuant to Paragraphs 4.2 and 4.4    

        A.    In the event 3M terminates under paragraph 4.2, all licenses and
rights granted to SEPRACOR under this Agreement or the Scale-Up Agreement shall
immediately terminate.

        B.    In the event 3M provides written notice of termination of this
Agreement pursuant to paragraph 4.4, 3M and SEPRACOR shall comply with
section 4.3(B)(ii), and SEPRACOR shall agree

9

--------------------------------------------------------------------------------




to indemnify 3M for any liability arising out of SEPRACOR's or any third party
working on behalf of SEPRACOR's use, manufacture, sale, promotion or transfer of
Product. SEPRACOR shall reimburse 3M for any additional liability or fines which
3M might be exposed to from the date 3M provided written notice of termination
of this Agreement to SEPRACOR until termination.

        4.6   Additional Obligations Upon Termination For any termination of
this Agreement where manufacturing responsibilities for the Product will not be
transferred from 3M to a third party, except for termination for a material
breach by 3M of 3M's warranties under Article X., 3M may elect to fulfill all
outstanding firm purchase orders previously accepted by 3M for Product if 3M has
actually commenced the manufacture of Product or committed itself to purchase or
has purchased raw materials to manufacture Product. 3M shall use reasonable
efforts to terminate all outstanding commitments associated with the manufacture
of the Product upon termination of this Agreement. Upon termination, SEPRACOR
may alternatively elect to pay 3M for its costs, including those to which 3M has
committed itself at the date of termination, rather than having orders for
Product fulfilled by 3M. The termination of this Agreement shall not relieve 3M
and SEPRACOR of their obligations under this Agreement, including those
obligations set forth in paragraphs 2.2, 3.3(C), 3.4, 4.3(B)(ii), 4.6, 5.7, 5.8,
6.7, 8.1, 8.2, 8.3, 8.5, Article IX, Article X, Article XI, Article XII,
Article XIII, Article XIV, paragraphs 15.2, 15.3, 15.4, 15.6, and 15.8, which
shall survive the termination, cancellation or nonrenewal of this Agreement.

ARTICLE V. PRICE, MINIMUMS AND ROYALTIES

        5.1.  Price—Subject to Sections 5.2 and 5.6, the unit price of X200
Product will be $[**] for the first [**] units purchased annually, and $[**] for
those units purchased in excess of [**] units annually (hereinafter "X200
Price") plus the Product Royalty, as hereinafter defined. The Product Royalty
for the license granted under paragraph 2.1 B of this Agreement shall be [**]
percent ([**]%) of the Net Sales Price. Subject to Sections 5.2 and 5.6, the
supply price for X80 Product sold to SEPRACOR will be $[**] per unit for the
first [**] [**] units purchased annually and $[**] for those units purchased in
excess of [**] annually (hereinafter "X80 Price"). Unit prices quoted herein do
not include dose counter or attachment of a dose counter, prices for which will
be separately agreed upon by the Parties in writing. The Product Royalty shall
be [**]% in the event or at such time as there are no remaining 3M Patents.

        5.2    Price Adjustment:    

        The X200 Price and X80 Price may be adjusted at any time prior to launch
of Product and thereafter no more than [**] for any change in [**] including
such amount as is necessary to allow 3M to maintain its factory cost ratio for
the Product. For purposes of this Agreement, 3M's factory cost ratio [**] shall
be [**] the [**] Licensed Product [**] Product [**]. Any increase in the X200
Price or X80 Price resulting from an increase in [**] shall be capped at the
change in the Producer Price Index (PPI), Pharmaceutical Preparations (Series ID
PCU 325412) as published by the U.S. Department of Labor, Bureau of Labor
Statistics, over the previous calendar year plus [**]%. This cap on price
increases [**] to the extent any increase [**] for the Product increases as a
result of [**] [**] [**] as described in Section 5.5 below.

        5.3   Minimums— Beginning in the [**] Calendar Year after commercial
launch of Product, and continuing in each Calendar Year during the Term
thereafter, SEPRACOR shall purchase a minimum of [**] units of Product (which
may include a combination of trade and sample units) (hereinafter "Minimum
Purchase Requirement").

        5.4   Failure to Meet Minimums—In the event that, as of July 31 of any
Calendar Year, SEPRACOR has submitted binding Purchase Orders to 3M to date for
that Calendar Year that indicate that SEPRACOR will fail to satisfy the Minimum
Purchase Requirement set forth in Section 5.3 for that Calendar Year, SEPRACOR
shall [**] the difference in units between the Minimum Purchase

10

--------------------------------------------------------------------------------




Requirement and the amount actually purchased for that Calendar Year. Any such
minimum purchase [**] by SEPRACOR to 3M by December 31 of the Calendar Year
during which SEPRACOR failed to satisfy its Minimum Purchase Requirement. 3M
agrees that, in the event SEPRACOR [**] on a timely basis in accordance with
this paragraph, then SEPRACOR's failure to satisfy the Minimum Purchase
Requirement for that Calendar Year shall not be deemed by 3M to be a material
default by SEPRACOR under paragraph 4.2.

        5.5   [**] Price Increases—Notwithstanding paragraph 5.2, 3M shall
provide to SEPRACOR documentation of, [**] price increase as follows. In the
event of such [**] price increase, 3M shall recalculate the Full Factory Cost
and provide such information to SEPRACOR. If the event giving rise to [**] price
increase ceases to exist, 3M agrees to re-adjust the Price to exclude the
portion attributed to such [**] price increase.

(a)increase [**], including but not limited to [**];

(b)price increases [**] in the form of [**] the Product;

(c)any increased costs [**]; and

(d)any costs [**] to the [**] Product [**].


        5.6   Price Adjustment Amendments—All price adjustments reflecting the
terms and conditions of this Agreement shall be the subject of a written
amendment to this Agreement and will become part thereof.

        5.7   Royalties—Royalties due under this Agreement shall be paid not
later than [**] days following each calendar quarter in which the royalties
accrue, with interest on any late payments calculated daily based on a monthly
rate of 0.5%. Under no circumstances shall any daily interest rate established
pursuant to this section be greater than the maximum rate permitted under
applicable Delaware law.

        If necessary, royalty amounts may be estimated and subsequently
reconciled in the next royalty payment. SEPRACOR shall account for all the sales
of Products by their Affiliates and Partners hereunder, and shall submit a
single payment for all sales of Products. Each payment shall be accompanied by a
report that identifies the unit volume of Products, total sales, and the royalty
due. Royalties payable to 3M IPC shall be made by wire transfer to:

3M Innovative Properties Company
Wells Fargo Bank Minnesota N.A.
Minneapolis, MN
ABA No. 091000019
BNF = 3M Company
Account No. [**]

Reference Field: Royalty Payment

with a written confirmation to the addresses specified in paragraph 15.2 below,
or to such other destination as 3M IPC may from time to time designate.

        5.8   Right to Audit—During the term of this Agreement and for a period
of two (2) year after its termination, expiration or cancellation, SEPRACOR or
3M shall, upon thirty (30) days' prior written notice, have the right to have a
certified public accounting firm mutually acceptable to 3M and SEPRACOR examine
the relevant books and records of 3M or SEPRACOR for the previous two (2) years
to verify that (a) any price increases were made in accordance with and
consistent to the requirements of this Agreement, (b) any cost of Active
Ingredient charged to 3M is consistent with the terms of this Agreement or
(c) to examine the relevant books and records of SEPRACOR to verify gross sales,
Net Sales, and moneys due to 3M. The audits shall be conducted during reasonable
business hours. The cost of all audits conducted pursuant to this paragraph
shall be borne by the

11

--------------------------------------------------------------------------------




requesting Party unless such auditors find a discrepancy of more than 10% in
favor of the requesting Party, in which event the cost of the audit shall be
borne by the audited Party.

ARTICLE VI. GENERAL TERMS OF SUPPLY

        6.1   General Supply—3M shall, during the Term of this Agreement,
manufacture and ship such quantities of Product as SEPRACOR shall order under
the terms of this Agreement. The foregoing shall be shipped to SEPRACOR, F.O.B.
3M Plant, subject to the transfer of title and risk of loss provisions in
paragraph 6.6.

        6.2   Active Ingredient Supply—SEPRACOR shall supply on a timely basis
and at no charge to 3M the Active Ingredient in micronized form in quantities
sufficient to meet the Firm Purchase Orders for the Product and meeting the
Specifications. A Certificate of Analysis for each Active Ingredient supplied by
SEPRACOR shall be provided to 3M with each delivery to 3M of Active Ingredient.
Subject to 3M's compliance with the storage and handling requirements for Active
Ingredient as described in Section 6.3 below, SEPRACOR warrants and represents
that all Active Ingredient will meet applicable Specifications and will have
been produced in compliance with all applicable laws and regulations (including
cGMPs). SEPRACOR will supply Active Ingredient no less than a reasonable period
of time prior to its scheduled processing date. 3M's sole responsibility with
respect to the receipt and acceptance of the Active Ingredient is to visually
inspect the Active Ingredient for identification purposes and to assess if any
damage occurred during shipment of the Active Ingredient that would render such
Active Ingredient unacceptable for inclusion in the Product manufacturing
process. In the event of all shipper damage claims relating to delivery of
Active Ingredient 3M will, at SEPRACOR's request and at no expense to 3M,
provide reasonable and necessary assistance to SEPRACOR in connection with any
such claim.

        6.3   SEPRACOR Components—SEPRACOR shall be responsible for entering
into supply agreements for the valves, actuators and canisters that will be part
of the finished Product, both trade and sample (the "Components"). As part of
any such supply agreements SEPRACOR shall include language that allows for
SEPRACOR to establish blanket purchase orders for each of the respective
Components against which 3M shall be identified as an agent of SEPRACOR
authorized to place orders. 3M shall only order those quantities of Components
necessary to meet SEPRACOR's Firm Purchase Orders for the Product. SEPRACOR
shall arrange for all such orders of Components by 3M to be shipped directly by
the supplier(s) to 3M, it being understood by the Parties that a portion of each
Component shipment (as established by SEPRACOR and the Component supplier) may,
at the discretion of SEPRACOR and the Component supplier, have to be sent
directly to SEPRACOR for quality assurance/quality control validation purposes.
3M's sole responsibility with respect to the receipt and acceptance of the
Components is to visually inspect the Components for identification purposes and
to assess if any damage occurred during shipment of the Components that would
render such Components unacceptable for inclusion in the Product manufacturing
process. In the event of shipper damage claims relating to delivery of the
Components 3M will, at SEPRACOR's request and at no expense to 3M, provide
reasonable and necessary assistance to SEPRACOR in connection with any such
claim. Upon satisfactory completion of the visual identification by 3M, 3M shall
insert the Components into the Product manufacturing process. SEPRACOR shall
arrange for all invoices resulting from orders of Components placed by 3M
against the open blanket purchase orders to be sent directly by the supplier(s)
to SEPRACOR. SEPRACOR shall be solely responsible for the payment of all such
supplier invoices and shall indemnify and hold 3M harmless from and against any
claim or demand for payment asserted by or on behalf of any Component supplier
against 3M and resulting from SEPRACOR's failure to pay in full or in part any
such Component supplier invoice generated pursuant to this Agreement.

        6.4   Storage and Handling of Active Ingredient and Components—3M will
store the Active Ingredient and Components per their respective labeled storage
statements and will otherwise exercise

12

--------------------------------------------------------------------------------




the same care to prevent damage, destruction, deterioration or other harm of
Active Ingredient and Components located at 3M as 3M uses to protect its own
materials, active ingredients and components, but under no circumstances less
than a reasonable standard of care.

        6.5   Handling and Loss of Active Ingredient and Components—All Active
Ingredient and Components in the custody of 3M, whether in their original form
or as part of any Product produced pursuant to this Agreement, will be and
remain the exclusive property of SEPRACOR at all times. SEPRACOR will own any
domestic or foreign governmental rights, registrations or licenses associated
with Active Ingredient. 3M specifically waives any and all liens or security
interests that it might acquire (whether by operation of law or otherwise) with
respect to all Active Ingredient and Components. 3M's care, custody, control and
use of Active Ingredient and Components is determined solely by the terms of
this Agreement, and 3M will never have the power of sale or disposal over any of
it except with the express prior written consent of SEPRACOR. All risk of loss
for Active Ingredient and Components located at 3M shall lie with SEPRACOR,
except to the extent any such loss is attributable to 3M's negligence or willful
misconduct in the storage, handling or use of Active Ingredient or Components.
In the event of a loss of Active Ingredient caused by 3M's negligence or willful
misconduct, 3M's cost to replace such Active Ingredient shall be no more than
$[**]/kg which is SEPRACOR's cost of manufacture. In the event of a loss of
Components caused by 3M's negligence or willful misconduct, 3M's cost to replace
such Components shall be based on the acquisition cost of the lost Components as
of the date replacement is required and as established by the applicable
Component supply agreement entered into by SEPRACOR with the supplier.

        Beginning at commercial launch, 3M shall [**] Product and [**] have been
[**]. Thereafter and continuing quarterly throughout the Term, 3M shall [**]
establish the [**] 3M shall [**] for that quarter [**] as of the end of that
quarter. In the event SEPRACOR obtains a remedy from 3M pursuant to
paragraph 12.1 below for defect or other failure in the Product (including
failure to meet Specifications), then 3M, in addition to and not in lieu of any
remedy described in paragraph 12.1, [**] contained in [**] contained in [**] as
of the date of the finding or determination that SEPRACOR is entitled to a
remedy pursuant to paragraph 12.1 below.

        6.6   Labeling and Packaging—SEPRACOR shall be solely responsible for
the content of all labels, packaging and package inserts for Product
manufactured by 3M pursuant to this Agreement. SEPRACOR shall be responsible for
ensuring that the content of the label, package and package insert for each
country within the Territory where the Product is marketed complies with the
regulatory requirements for that country. Product marking, packaging, labeling,
cartons and package inserts shall state, where required by applicable law or
regulation, in appropriate places, "Manufactured by 3M Drug Delivery Systems."
All artwork will be provided free of charge by SEPRACOR. SEPRACOR will reimburse
3M for all reasonable internal or external costs incurred relating to changes in
labeling or packaging requested by SEPRACOR. SEPRACOR shall reimburse 3M for the
actual cost of any packaging that is determined to be or becomes obsolete for
whatever the reason and the actual cost of disposing of any such obsolete
packaging. SEPRACOR shall not be responsible for any costs associated with
obsolete packaging that is in excess of the amount of packaging required to
fulfill SEPRACOR's current firm Purchase Orders.

        6.7.  Shipping; Acceptance; Payment—Finished Product shall be shipped
F.O.B. 3M Plant. SEPRACOR shall be responsible for all shipping costs associated
with the Product following delivery of the Product to the SEPRACOR carrier by
3M. SEPRACOR shall have [**] days following receipt of Product and related batch
documentation and Certificates of Analysis from 3M to inspect and accept
delivery. Failure on the part of SEPRACOR to notify 3M of its rejection of the
delivered Product within this [**] day period shall be treated by SEPRACOR and
3M as presumptive acceptance of the Product by SEPRACOR (such acceptance of the
Product shall not extend to Product that contained a latent or hidden defect
that was not discovered or was discovered by SEPRACOR after the [**] day
inspection period despite the exercise of reasonable due care by SEPRACOR in the
inspection of the

13

--------------------------------------------------------------------------------




Product). 3M shall invoice SEPRACOR for the cost of the Product upon delivery of
each shipment of Product at 3M's delivery point. Payment shall be made by
SEPRACOR within [**] days of receipt of the invoice from 3M; provided, however,
that SEPRACOR shall have no obligation to pay 3M for any Product that is
rejected by SEPRACOR in accordance with the terms of this Agreement. To the
extent the reasons for rejection by SEPRACOR of nonconforming Product are not
attributable to the SEPRACOR carrier that took delivery of the rejected Product
from 3M at 3M's delivery point, 3M shall inform SEPRACOR which of the following
two options 3M wants SEPRACOR to take with respect to disposition of the
rejected Product: (i) return the rejected Product to 3M for disposal by 3M or
(ii) dispose of the rejected Product itself. 3M shall be responsible for all
costs incurred by SEPRACOR in returning or disposing of rejected Product.

        6.8   Ordering—Orders placed by SEPRACOR shall be for not less than a
Lot and in multiples of Lots for Product (no partial Lot orders from SEPRACOR
will be accepted unless otherwise agreed to by 3M). If 3M faces a back-order
situation with respect to the manufacture of Product, 3M will treat SEPRACOR as
if Section 2-615(b) of the Uniform Commercial Code applies and allocate
manufacturing capacity required for the production of Product in a manner that
is fair and reasonable.

ARTICLE VII. ANNUAL ESTIMATES, BINDING PURCHASE ORDERS

        7.1   Confirmation of Rolling Estimates of Requirements for
Product—SEPRACOR shall provide its Rolling Estimates for the Product on a
quarterly basis throughout the Term of this Agreement, including both pre- and
post-launch of Product. The Rolling Estimates shall be confirmed by monthly
purchase orders for Product to be provided by SEPRACOR to 3M no less than [**]
in advance of the specified date of delivery. All orders for Product shall be
made on SEPRACOR's purchase order. The only function of SEPRACOR's purchase
order shall be to communicate the desired quantities of Product and shipping
dates. All other terms of the purchase order and all terms of any acknowledgment
form or invoice of 3M shall be void and of no effect, and the terms of this
Agreement shall control over such forms, or any other forms, unless otherwise
specifically agreed to in writing by both Parties.

        7.2   Timing for Delivery—All orders for Product submitted by SEPRACOR
in accordance with paragraph 7.1 shall be deemed accepted by 3M unless 3M
notifies SEPRACOR in writing within [**] days that it does not accept the order.
In the event 3M does not accept an order, 3M will work in good faith with
SEPRACOR to establish an acceptable delivery date for such order.3M shall not be
obligated to supply SEPRACOR with quantities of Product above the applicable
Rolling Estimates on which a SEPRACOR firm purchase order is based, but 3M
agrees to meet with SEPRACOR to discuss if and how SEPRACOR's production needs
can be met and 3M will use reasonable efforts to meet such increased
requirements.

ARTICLE VIII. MANUFACTURING STANDARDS AND QUALITY ASSURANCE

        8.1   Meeting Specifications

        A.    Product—Product supplied by 3M to SEPRACOR will be manufactured by
3M to meet Specification in full accordance with the requirements of the Federal
Food, Drug and Cosmetic Act, as amended, and the applicable regulations
promulgated thereunder (current Good Manufacturing Practices, 21 CFR Part 211,
and all applicable guidance documents concerning manufacturing controls). 3M
shall test and release Product in accordance with the Test Methods as specified
in the NDA or similar regulatory agency filing. The Parties will, prior to
commercialization of Product, finalize revisions of a Quality Agreement
describing their respective responsibilities in the quality control process for
Product and for SEPRACOR Suppliers.

14

--------------------------------------------------------------------------------




        B.    SEPRACOR Components—In the event a batch of Product fails to pass
release testing due to: a) failure of any SEPRACOR Component to meet
Specifications; b) failure when the combination of SEPRACOR Components causes a
batch of Product to be out of Specifications even if each SEPRACOR Component
individually meets its applicable Specification or c) a change in the
manufacturing process of any SEPRACOR Component that 3M was not made aware of in
writing and such failure could not reasonably have been detected by 3M at the
time of delivery of SEPRACOR Components to 3M, SEPRACOR shall pay 3M the X200
Price or X80 Price, as applicable, for such Product.

        8.2   Testing/Testing Disputes

(i)SEPRACOR shall have the final responsibility for the release of each Lot of
Product, as defined and required by 21 CFR Part 211.22. In addition to 3M's
testing, SEPRACOR shall test and release each Lot pursuant to the Test Methods
or rely upon 3M's testing to permit final release of such Lots. SEPRACOR will
validate the reliability of 3M testing on an ongoing basis as required by GMP
regulations. 3M shall promptly notify SEPRACOR of any failure of a Lot to meet
Specifications upon 3M testing. SEPRACOR shall notify 3M of its rejection of a
Lot based upon the Specifications and Test Methods within [**] days of receipt
of all Product in such Lot and related batch documentation and Certificates of
Analysis. SEPRACOR's failure to reject a Lot within [**] days of receipt shall
be governed by the acceptance provisions as detailed in paragraph 6.7 above. In
the event SEPRACOR rejects any Lot for reasons other than damage during
shipment, SEPRACOR shall use the identical Specifications and Test Methods used
by 3M to test Product and 3M also shall have the right to test such Lot(s).

(ii)If there is still a discrepancy between the test results of both Parties,
the two Parties will discuss the matter and both shall attempt to resolve the
issue. This may involve retesting by one or both Parties, reevaluation of the
Test Methods or other Specification. If the Parties cannot resolve the matter,
it will be submitted to an independent testing laboratory acceptable to both
Parties. The determination of such independent laboratory will be binding on
both Parties. The cost of the testing by the independent laboratory shall be
borne by the Party whose results were in error.

(iii)Until any dispute is resolved, SEPRACOR will not dispose of any
nonconforming shipment without prior written authorization from and agreement
with 3M.

Nothing in this Article VIII shall change the rights SEPRACOR has to a remedy
for non-conforming Product under Articles X, XI and XII or 3M's right to
compensation for non-conforming SEPRACOR Components under Articles X, XI and
XII.

        8.3   Retained Samples—3M shall maintain sufficient samples from each
Lot of Product, in quantities sufficient for complete duplicate analyses of all
chemical and microbiological tests, for [**] from the date of expiration on each
Lot of Product. SEPRACOR shall also maintain similar quantities of samples to
meet regulatory guidelines of the FDA and of any other applicable regulatory
authority. This obligation shall survive the termination of this Agreement. 3M
shall have no obligation under this Agreement to retain Components samples for
quality assurance/quality control purposes.

        8.4   Plant Inspections—3M shall grant to SEPRACOR's quality assurance
and quality control personnel, upon no less than [**] days prior written notice,
access to areas of its plants when the Product is being manufactured, packaged
(if applicable), and tested and related documentation for SEPRACOR during the
times of such operations, for the purpose of routine GMP audits. SEPRACOR shall
not be given access to 3M trade secret manufacturing information during any such
plant inspections it being understood by SEPRACOR and 3M that this restriction
on access shall not apply to 3M standard operating procedures, production
records or comparable documents that SEPRACOR must access to determine
conformance with GMP requirements. SEPRACOR will treat all such

15

--------------------------------------------------------------------------------




information as 3M Confidential Information. SEPRACOR shall provide 3M reasonable
advance notice in writing of its desire to have such access, except where
SEPRACOR's request is due to pending or actual FDA action related to Product or
to another similar urgent and important reason, in which case, SEPRACOR shall
have more immediate access within an appropriate period of time not to exceed
[**] days. Investigations of serious, unexpected adverse events or Product
non-conformance that are sufficiently serious such that Product recall or market
withdrawal should be contemplated will be considered as urgent and important
matters warranting an on-premises inspection by SEPRACOR at SEPRACOR's
discretion. All general and PAI inspections by the FDA of 3M manufacturing
facilities shall be conducted solely by 3M personnel. 3M shall not make any
disclosure to the FDA in response to an FDA action/inspection that is related to
the Product, the SEPRACOR Components, the Specifications or the Test Methods
unless 3M has consulted with SEPRACOR on the extent and content of the
disclosure and SEPRACOR has provided its approval for the disclosure (which
approval shall not be unreasonably withheld by SEPRACOR).

        8.5   Product Complaints—SEPRACOR shall have primary responsibility for
receiving, evaluating, classifying, investigating and responding to all Product
complaints from the Territory. 3M shall, upon SEPRACOR's written request,
provide reasonable cooperation in investigating all Product complaints that may
involve the manufacture of Product. 3M agrees to notify SEPRACOR of the status
of any investigation within [**] days of receipt of an investigation request.

        8.6   SEPRACOR Obligations with respect to Suppliers of SEPRACOR
Components—SEPRACOR shall be responsible for ensuring that all suppliers of
SEPRACOR Components ("SEPRACOR Suppliers") manufacture in accordance with the
relevant quality standards and all applicable laws, rules and regulations,
including performing any necessary quality audits. SEPRACOR shall notify 3M in
advance of any change in the manufacturing process or site of manufacture of
SEPRACOR Components. SEPRACOR shall take such steps with the SEPRACOR Suppliers
as it takes with its other suppliers to make sure such SEPRACOR Suppliers notify
SEPRACOR of any change in the manufacturing process, site of manufacture or
source of raw materials. Upon receipt of such notice, SEPRACOR shall notify 3M
in writing of such change. SEPRACOR shall serve as a liaison between 3M and
SEPRACOR Suppliers. SEPRACOR shall work in good faith with 3M in the
investigation and resolution of any problems relating to SEPRACOR Components.
Each shipment of Components from a SEPRACOR Supplier must include a Letter of
Authorization from SEPRACOR or the SEPRACOR Supplier that substantiates that the
applicable Component meets the applicable Specifications and is ready for use in
manufacture of the Product. SEPRACOR shall be responsible for all
leachable/extractable testing of the Components and will be responsible for
qualifying the Component suppliers.

16

--------------------------------------------------------------------------------





        8.7   3M Obligations with respect to Suppliers of 3M Supplies—3M shall
be responsible for supplying the HFA, ethanol and oleic acid for the Product
(the "3M Supplies"). 3M shall be responsible for ensuring that all suppliers of
3M Supplies ("3M Suppliers") manufacture in accordance with the relevant quality
standards and all applicable laws, rules and regulations, including performing
any necessary quality audits. 3M shall notify SEPRACOR in advance of any change
in the manufacturing process or site of manufacture of 3M supplies. 3M shall
take such steps with the 3M Suppliers as it takes with its other suppliers to
make sure such 3M Suppliers notify 3M of any change in the manufacturing
process, site of manufacture or source of raw materials. Upon receipt of such
notice, 3M shall notify SEPRACOR in writing of such change. 3M shall serve as a
liaison between SEPRACOR and 3M Suppliers. 3M shall work in good faith with
SEPRACOR in the investigation and resolution of any problems relating to 3M
supplies.

        8.8   SEPRACOR/3M Supplier Audits—In the event that facilities in which
either the SEPRACOR Components or the 3M Supplies incorporated into the Product
are manufactured are the subject of an inspection by any duly authorized agency
of the federal, state, local or any foreign government or SEPRACOR or 3M becomes
aware that a supplier's facilities are the subject of such an inspection, and
the inspection is specific for any of the SEPRACOR Components or 3M Supplies
incorporated into the Product, the party responsible for such supplies shall
notify the other party and shall report to the other party any reports of any
problems as either SEPRACOR or 3M becomes aware of them and to the fullest
extent it is not otherwise prohibited from disclosing such information to the
other party.

ARTICLE IX. CONFIDENTIAL INFORMATION

        9.1   Obligations—Each Party agrees not to use or disclose Confidential
Information of the other furnished by the other Party for any purpose other than
for purposes of performing under this Agreement and, as otherwise expressly
permitted, if at all, under the terms of this Agreement.

        Each Party will treat Confidential Information furnished by the other
Party with the same degree of care as if it were its own confidential
proprietary information (but under no circumstances less than a reasonable
standard of care) and, except as required for purposes of performing under or as
expressly permitted by this Agreement, will not disclose such information to any
third party, other than its Affiliates, employees, agents or consultants who
have a need to know the Confidential Information in order to perform the
receiving Party's obligations under this Agreement, without the prior written
consent of the Party who furnished such information. The receiving Party shall
be responsible for the compliance of all Affiliates, employees, agents and
consultants that are provided the Confidential Information of the disclosing
Party with the obligations of this paragraph.

        Any disclosure to Affiliates, consultants or agents shall require such
Affiliate, consultant or agent to enter into a written agreement with the
receiving Party to maintain the Confidential Information of the disclosing Party
in accordance with the requirements of this Section for the period required of
the disclosing Party (but under no circumstance shall such period of time extend
beyond that established for recipients of Confidential Information as set forth
in this Section).

        The restrictions on the use of Confidential Information as set forth
above shall not apply to any Confidential Information which:

i)was known by the receiving Party as evidenced by its written records made
prior to the time of receipt hereunder;

ii)either before or after the time of disclosure becomes known to the public
other than through a breach by the receiving Party or its Affiliates, employees,
agents or consultants of its obligations under this Agreement;

iii)was lawfully disclosed to the receiving Party by a third party having the
right to disclose said Confidential Information; or

17

--------------------------------------------------------------------------------



iv)was information developed by the receiving Party independently from the
Confidential Information provided by the other Party hereto as evidenced by the
receiving Party's written records.


        9.2   Required Disclosures—The receiving Party shall also be entitled to
disclose the other Party's Confidential Information that is required to be
disclosed (i) to or by the FDA or similar regulatory authority; (ii) to comply
with applicable Laws (including, without limitation, to comply with SEC, NASDAQ
or stock exchange disclosure requirements), (iii) to comply with judicial
process or an order of any governmental body or a court of competent
jurisdiction, or (iv) to defend or prosecute litigation; provided, however, that
in each case the Party required to disclose such Confidential Information shall
use reasonable efforts to notify the other Party in advance of such disclosure
and shall provide the disclosing Party with reasonable assistance to obtain a
protective order and/or confidential treatment of such Confidential Information,
to the extent available, and thereafter only discloses the minimum Confidential
Information required to be disclosed in order to ensure legal compliance.

        9.3   Duration—Each Party's obligations under this Article shall extend
during the Term of this Agreement entered into between the Parties and shall
survive for [**] after the termination or expiration of this Agreement, but in
any event no earlier than [**].

        9.4   Applicability of Previous CDAs—All Confidential Information
exchanged between the Parties in the confidential disclosure agreements and
Scale-up Agreement previously executed by and between 3M and SEPRACOR shall
continue to be treated as Confidential Information under this Agreement. This
Agreement shall supplement such previous agreements to the extent the provisions
of this Agreement extend or enlarge any term of any previous agreement.

        9.5   Return of Confidential Information—Within sixty (60) days
following the termination or expiration of this Agreement, at the option of the
disclosing Party, the receiving Party shall either: (i) return the other Party's
Confidential Information to the other Party, or (ii) destroy the other Party's
Confidential Information. The receiving Party shall be entitled to retain one
(1) record copy of the disclosing Party's Confidential Information for
evidentiary purposes only.

        9.6   HIPAA Compliance—The Parties agree that any Protected Health
Information (as that term is used and understood in the Health Insurance
Portability and Accountability Act of 1996 and the rules and regulations
promulgated thereto) ("HIPAA"), whether collected through the ADE reporting or
Product recall processes or otherwise, shall only be used and disclosed by the
Parties in accordance with HIPAA and the Parties shall exercise commercially
reasonable efforts to maintain the security and privacy of all such Protected
Health Information.

ARTICLE X. REPRESENTATIONS AND WARRANTIES

        10.1 General Compliance—In the conduct of its business and performance
of its obligations hereunder, 3M and SEPRACOR represent that they will observe
and comply with all applicable U.S. laws, rules and regulations, including but
not limited to, the Federal Food, Drug and Cosmetic Act, as amended from time to
time, and the regulations issued thereunder and all similar U.S. state and local
laws.

        10.2 Good Title—3M represents and warrants that, at the time it makes
Product available to SEPRACOR for shipment, 3M has good title to such Product,
free of liens and encumbrances, except that such representation or warranty
shall not include any representation or warranty of non-infringement of any
third party patents.

        10.3 SEPRACOR warrants that to the best of its knowledge, through
in-house patent counsel, that as of the effective date of this Agreement,
Compound, and Product, and the processes used to make Active Ingredient, and
SEPRACOR Components, and Product, except for particular processes and components
used by 3M that are not specified by SEPRACOR, will not infringe any third party
patent

18

--------------------------------------------------------------------------------




or other intellectual property rights. 3M warrants that to the best of its
knowledge, through in-house patent counsel, that as of the effective date of
this Agreement, its manufacturing processes, not specified by SEPRACOR or based
upon Compound will not infringe any third party patent or other intellectual
property rights (i.e., there would be no infringement but for some attribute of
Active Ingredient or an attribute of Product specified by SEPRACOR). Each Party
will notify the other Party promptly in the event a Party receives an accusation
of infringement pertaining to Product.

        10.4 Product and SEPRACOR Components Warranties—3M hereby represents and
warrants that all Product shall be manufactured in accordance with cGMPs and CMC
section of the NDA, tested and released in accordance with the Test Methods and
at the time of shipment meet the Specifications for Product. 3M shall not be
responsible for Product that does not meet Specifications as a result of the
failure of SEPRACOR Components to meet the Specifications established for
SEPRACOR Components. SEPRACOR hereby represents and warrants that all SEPRACOR
Components shall at the time of delivery to 3M meet the Specifications and Test
Methods set forth in the approved NDA or similar regulatory agency filing.

        10.5 Authorization—Each Party warrants and represents to the other that
(a) it has the legal right and power to enter into this Agreement, to extend the
rights and licenses granted to the other in the Agreement, and to perform fully
its obligations hereunder, (b) this Agreement has been duly authorized and
approved by all necessary and proper action of such Party, (c) this Agreement
has been duly executed and delivered and is a legal, valid and binding agreement
of such Party, enforceable against such Party in accordance with its terms,
(d) such Party has obtained all necessary third party approvals to the
transactions contemplated hereby, (e) such Party has not made nor will it make
any commitments to any third party or Affiliate that is in conflict with or in
derogation of such rights of this Agreement and (f) the execution and delivery
of this Agreement and the performance of such Party's obligations hereunder will
not violate, conflict with or breach the terms of such Party's organizational or
governing documents or any covenant, agreement or undertaking that such Party
has with any third party as of the date of this Agreement or any order, ruling
decree, judgment, arbitration aware or stipulation to which such Party is
subject.

        10.6 Disclaimer of Warranty—Other than as specifically set forth in
paragraph 10.1-10.4, NO EXPRESS OR IMPLIED WARRANTIES ARE GIVEN BY EITHER PARTY
WITH RESPECT TO (1) SEPRACOR COMPONENTS SUPPLIED TO 3M BY SEPRACOR OR TO PRODUCT
SOLD BY 3M AND PURCHASED BY SEPRACOR AND/OR ITS AFFILIATES OR PARTNERS PURSUANT
TO THIS AGREEMENT; (2) THE PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT OR
ANY OTHER MATTER OR SUBJECT ARISING OUT OF THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE; AND (3) ANY REPRESENTATION OR WARRANTY OF NON-INFRINGEMENT
OF ANY THIRD PARTY PATENTS.

ARTICLE XI. INDEMNIFICATION

        11.1 3M Indemnification—3M shall defend and indemnify SEPRACOR against
and hold it harmless from any and all third party loss or liability for any and
all judgments, claims, causes of action, suits, proceedings, losses, damages,
demands, fees, expenses, fines, penalties or costs (including without limitation
reasonable attorney's fees, costs and disbursements) arising from any personal
injury or alleged personal injury to any person to the extent that such personal
injury results from 3M's breach of 3M's warranty set forth in paragraph 10.4;
provided, however, 3M shall be liable to the extent and only to the extent such
breach resulted in the harm or injury for which SEPRACOR seeks indemnification.

19

--------------------------------------------------------------------------------



        11.2 SEPRACOR Indemnification—SEPRACOR shall defend and indemnify 3M
against and hold it harmless from any and all Loss arising from any personal
injury or alleged personal injury to any person which result from (i) handling,
transportation, manufacture, use, sale, testing, or clinical study of Product by
or on behalf of SEPRACOR, SEPRACOR Affiliates, Partners, licensees or agents;
(ii) a defect in Product caused by SEPRACOR Components, provided that 3M
otherwise manufactured, tested and stored the Product in accordance with the
NDA, the Specifications, the Test Methods, and this Agreement; (iii) failure on
the part of SEPRACOR Suppliers to be in substantial compliance with all
applicable state and U.S. Environmental Protection Agency laws and regulations
regarding the handling, storage, transportation, generation and disposal of
waste created during and associated with the manufacture and provision to 3M of
SEPRACOR Components; or (iv) breach of SEPRACOR's warranty in paragraph 10.4.

        11.3 Indemnification concerning Third-Party Patent Infringement—

        A.    If either Party receives notice that a third party charges that
Product, or its method of use or manufacture, infringes a patent owned by a
third party, such Party shall immediately notify the other Party and the Parties
shall reasonably cooperate with one another in addressing the charge.

        B.    Except as provided in subsection (C) below, SEPRACOR shall defend,
indemnify and hold harmless 3M against any claim that manufacture, use, or sale
of Product, SEPRACOR Components, Compound, or Active Ingredient infringes the
patent rights of a third party with counsel selected by SEPRACOR at SEPRACOR's
own expense. SEPRACOR may settle any such action in its sole and absolute
discretion through the payment of damages, royalties, milestones or other fees
to such third party. 3M shall render, at SEPRACOR's expense, reasonable
assistance requested by SEPRACOR, that does not prejudice 3M's interests, in
connection with any action taken by SEPRACOR in such suit and if necessary
permit SEPRACOR to use 3M's name in connection therewith with 3M's advance
written consent. SEPRACOR shall not, without 3M's prior written consent (not to
be unreasonably withheld), settle any such third party claim or proceeding in a
manner that (a) materially adversely affects 3M's rights, benefits or
obligations under this Agreement or otherwise (it being understood that the
payment of monies by SEPRACOR shall not require 3M's consent); (b) admits
liability on the part of 3M; or (c) results in any damages payable by 3M that
are not covered by SEPRACOR's indemnification herein.

        C.    3M shall defend,indemnify, and hold harmless SEPRACOR against any
claim that its manufacturing processes not (i) specified by Sepracor or
(ii) based on Active Ingredient, Compound, Product, or SEPRACOR Components,
infringe any third party patent rights (i.e., the claim of infringement does not
depend on Product, Compound Active Ingredient, SEPRACOR Components, or any other
attribute of Product specified by SEPRACOR) with counsel selected by 3M at 3M's
own expense. 3M may settle any such action in its sole and absolute discretion
through the payment of damages, royalties, milestones or other fees to such
third party. SEPRACOR shall render, at 3M's expense, all reasonable assistance
requested by 3M in connection with any action taken by 3M in such suit and
permit 3M to use SEPRACOR's name in connection therewith. 3M shall not, without
SEPRACOR's prior written consent (not to be unreasonably withheld), settle any
such third party claim or proceeding in a manner that (a) materially adversely
affects SEPRACOR's rights, benefits or obligations under this Agreement or
otherwise (it being understood that the payment of monies by 3M shall not
require SEPRACOR's consent); (b) admits liability on the part of SEPRACOR; or
(c) results in any damages payable by SEPRACOR that are not covered by 3M's
indemnification herein.

        11.4 Indemnification Procedure-Non-Patent Infringement Claims—Except as
to third party patent infringement, SEPRACOR and 3M shall promptly notify each
other of any claims for which it intends to seek indemnification under the terms
of this Agreement. If one Party accepts the defense of and indemnification for a
case, without reserving the right to later seek contribution or indemnity from
the Party tendering the defense of and indemnification for such case, then the
tendering Party shall have

20

--------------------------------------------------------------------------------




no control over the defense of such case. If one Party accepts the defense of
and indemnification for a case, but reserves the right to later seek indemnity
or contribution, then the tendering Party shall have the right to actively
participate in the defense of the case with the non-tendering Party and outside
counsel and any settlements shall require the consent of the other Party.

        If both Parties desire to defend a case together, then the Parties shall
jointly control the defense of such case. If a Party desires to defend a case
with separate counsel, then each Party shall be entitled to control its own
legal defense of any claim; provided, however, that a Party seeking
indemnification or contribution shall in good faith consult with the other Party
regarding the defense strategy to be employed throughout the case, but only to
the extent such consultation does not reveal matters that may be at issue
between the Party seeking indemnification and the other Party. A Party seeking
indemnification or contribution from the other Party cannot settle a case
without the consent of the other Party.

ARTICLE XII. LIMITATION OF LIABILITY

        12.1 Remedy for Defective Product—Except as set forth in paragraph 11.1,
SEPRACOR's sole and exclusive remedy against 3M for any defect or other failure
in the Product (including failure to meet Specifications) (except a failure
caused by SEPRACOR Components) is to have defective Product replaced or to
receive a credit or refund for the price paid by SEPRACOR for said Product, at
3M's option. SEPRACOR's sole and exclusive remedy against 3M for any loss of
Active Ingredient and/or Components shall be as detailed in paragraph 6.5 above.

        EXCEPT AS SET FORTH IN ARTICLE 11, IN NO EVENT SHALL ONE PARTY BE LIABLE
TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES IN
ANY WAY RELATED TO PRODUCT, THIS AGREEMENT OR THE PERFORMANCE OR NON-PERFORMANCE
OF THIS AGREEMENT, UNDER ANY THEORY OF LAW, INCLUDING BUT NOT LIMITED TO,
CONTRACT, TORT OR STRICT LIABILITY.

        12.2. Exclusions/Proof—Notwithstanding this ARTICLE XII., no claim can
be brought by one Party against the other Party due to events of excused
performance under paragraph 15.1. This paragraph does not relieve a Party making
a claim against another Party from proving its case for damages, the proximate
cause (if applicable) of the damage and the amount of damages.

ARTICLE XIII. INSURANCE

        13.1 Insurance. SEPRACOR and 3M will maintain a liability insurance
program (which may include self-insurance, premium and excess policies) covering
such risks (including, but not limited, to products liability and contractual
liability) as are appropriate in accordance with the sound business practice and
each Party's obligations under this Agreement, including, but not limited to, at
least the following liability coverages and limits:


PRODUCT LIABILITY
 
$
25,000,000
GENERAL LIABILITY
 
$
5,000,000

At the request of one Party, the other Party shall provide the other with a
certificate of insurance evidencing the existence of these coverages on an
annual basis.

21

--------------------------------------------------------------------------------




ARTICLE XIV. DISPUTE RESOLUTION

        14.1 Except as otherwise expressly provided for in this Agreement, any
and all disputes between the Parties arising out of or relating to this
Agreement or the negotiation, termination, validity, or breach thereof shall be
resolved as follows and in the following order of preference:

i)by good faith negotiation between executives of 3M and SEPRACOR who have
authority to fully and finally resolve the dispute;

ii)if necessary, by nonbinding mediation at a U.S. location acceptable to all
Parties using a neutral mediator having experience with the industry in
accordance with the rules of the Center for Public Resources, with the costs
therefore share equally; or

iii)In the case of disputes relating to intellectual property issues not
resolved in accordance with 14.1 i) by litigation, brought if applicable, in the
jurisdiction of the owner of the intellectual property.

iv)as a last resort for all or any disputes not relating to intellectual
property issues, by litigation. In the event SEPRACOR commences a suit it shall
be brought in a Minnesota court. In the event 3M commences a suit, the suit
shall be brought in a Massachusetts court.

ARTICLE XV. MISCELLANEOUS

        15.1 Events of Excused Performance—Neither SEPRACOR nor 3M shall be
considered in default or be liable to the other Party for any delay in
performance or non-performance caused by circumstances beyond the reasonable
control of such Party, including but not limited to acts of God, explosion,
fire, flood, earthquake, war whether declared or not, accident, labor strike or
labor disturbances, sabotage, transportation strike or interference, order or
decrees of any court or action of governmental authority or shortages in or an
inability to procure materials; provided, however, that diligent efforts are
made to resume performance as quickly as possible. Delays involving governmental
authorities shall include but are not limited to, withdrawal, suspension or
delays in approval of a New Drug Application covering Product by the United
States Food and Drug Administration or other causes, whether similar or
dissimilar to those specified.

        15.2 Notices—Except as otherwise provided herein, any notice or other
communications sent or delivered hereunder shall be in writing and shall be
effective if hand delivered or if sent by telex, express delivery service or
certified or registered mail, postage prepaid.

If to 3M, to:

ATTENTION: Vice President, General Manager
3M Drug Delivery Systems Division
Bldg. 275-3W-01
3M Center
St. Paul, Minnesota 55144-1000

If to SEPRACOR Inc., to:

ATTENTION: President
Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752

or to such address as either Party shall hereafter designate by notice to the
other Party. A notice shall be deemed to have been given on the date of delivery
to the Party.

22

--------------------------------------------------------------------------------



        15.3 Assignability—Except as provided for in Section 2.2(A) and below in
this paragraph 15.3 this Agreement shall not be assignable nor its rights
hereunder transferred in any way by either Party except by prior written consent
of the other Party, which consent may be withheld in such other Party's sole
discretion, and except that either Party may assign its rights and obligations
to any Affiliate of such Party for the period it remains an Affiliate, although
no such assignment shall relieve the contracting Party of its primary
responsibility for performance hereunder. SEPRACOR or 3M may assign this
Agreement and its rights and obligations hereunder in connection with the
transfer or sale of all or substantially all of its assets related to
pharmaceutical business, or in the event of its merger or consolidation or
change in control or similar transaction without the prior written consent of
the other Party, provided that 3M may terminate this Agreement if the SEPRACOR
assignee fails to covenant to continue with the commercialization of the Product
consistent with the terms of the Agreement, and provided further that any such
assignment by 3M shall not be effective if the 3M assignee fails to covenant in
writing to continue with the commercialization of the Product consistent with
the terms of the Agreement.

        15.4 Waiver—The failure of any Party at any time to require performance
by the other Party of any provision of this Agreement shall not affect the right
of such aggrieved Party to require future performance of that provision, and any
waiver by any Party of any breach of any provision of this Agreement must be in
writing to be effective and shall not be construed as a waiver of any continuing
or succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.

        15.5 Relationship of Parties—Nothing contained in this Agreement shall
create a partnership or joint venture between the Parties, and the Parties shall
be considered independent contractors. Except as specifically provided herein,
neither of the Parties shall hold itself out as the agent of the other, nor
shall either of the Parties incur any indebtedness or obligation in the name of,
or which shall be binding on the other, without the prior written consent of the
other. No employees or agents of either Party shall be deemed employees or
agents of the other Party.

        15.6 Governing Law—The Parties consent to and this Agreement shall be
construed under Delaware law, notwithstanding any choice of law provision to the
contrary. THE PARTIES HEREBY WAIVE ANY CONSTITUTIONAL, STATUTORY OR COMMON LAW
RIGHT TO A TRIAL BY JURY.

        15.7 Entire Agreement—This Agreement, the Scale-Up Agreement, the
Quality Agreement and the previous Confidentiality Agreements signed by the
Parties constitute the entire understanding of the Parties hereto and cancel and
supersede all previous agreements between the Parties with respect to the
matters contained herein. No modification of this Agreement or terms or
conditions hereof shall be binding upon either Party unless approved in writing
by an authorized representative of each of the Parties. In the event of any
conflict between this Agreement and the Scale-up Agreement or Quality Agreement,
the terms of this Agreement shall control unless specifically noted otherwise.

        15.8 Partial Invalidity—In case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein unless the deletion of such provision
or provisions would result in such a material change as to cause completion of
the transactions contemplated herein to be impossible or significantly
frustrated and provided that the performance required by this Agreement with
such clause deleted remains substantially consistent with the intent of the
Parties.

        15.9 Headings—The headings of the Articles or paragraphs of this
Agreement are for the convenience of the Parties only and shall not be deemed a
substantive part of this Agreement.

23

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, authorized representatives for each of the Parties
hereto have caused this Agreement to be duly executed in duplicate as of the
date and year above stated.

ACCEPTED AND AGREED TO:                       3M COMPANY   SEPRACOR INC.        
                    By:   /s/  JOHN R. SAMPSON      

--------------------------------------------------------------------------------

  By:   /s/  WILLIAM JAMES O'SHEA      

--------------------------------------------------------------------------------

              John R. Sampson

--------------------------------------------------------------------------------

Print Name   William James O'Shea

--------------------------------------------------------------------------------

Print Name               VP/GM

--------------------------------------------------------------------------------

Title   President /CEO

--------------------------------------------------------------------------------

Title               11/16/04

--------------------------------------------------------------------------------

Date   11/12/04

--------------------------------------------------------------------------------

Date               3M INNOVATIVE PROPERTIES COMPANY                            
        By:   /s/  GARY L. GRISWOLD      

--------------------------------------------------------------------------------

                      Gary L. Griswold

--------------------------------------------------------------------------------

Print Name                       President

--------------------------------------------------------------------------------

Title                       Nov. 15, 2005

--------------------------------------------------------------------------------

Date        

24

--------------------------------------------------------------------------------




Schedule 1 SPECIFICATIONS





[To be provided]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.46



TABLE OF CONTENTS
EXCLUSIVE SUPPLY AND DISTRIBUTION AGREEMENT LEVALBUTEROL TARTRATE AEROSOL
PRODUCT
Schedule 1 SPECIFICATIONS
